and a finding of a five-percent whole person impairment to his cervical
spine. At that time, the examining doctor concluded that Ramos had
reached "maximum medical improvement" and was stable and ratable
with no basis for apportionment.
              In this appeal, we are asked to determine whether the appeals
officer was correct in his determination that MGM properly denied
Ramos's request for an impairment award despite Dr. Lovaas's finding of a
whole person impairment of five percent to his cervical spine.
              "This court, like the district court, reviews an appeals officer's
decision for clear error or abuse of discretion."      Dickinson v. Am. Med.
Response, 124 Nev. 460, 465, 186 P.3d 878, 882 (2008). Although an
appeals officer's legal determinations are reviewed de novo, "the appeals
officer's fact-based legal conclusions are entitled to deference and will not
be disturbed if they are supported by substantial evidence," which is
"evidence that a reasonable person could accept as adequately supporting
a conclusion." Id. at 465-66, 186 P.3d at 882.
              Pursuant to NRS 616C.490(2), MGM is required to schedule a
PPD evaluation only if Ramos's treating physician concluded that Ramos
"   may have suffered a permanent disability and [was] stable and ratable."
Because Ramos's treating physician discharged him with a finding of no
ratable impairment, we conclude that MGM was not statutorily required
to conduct a PPD evaluation under NRS 616C.490(2). Thus, Ramos's
statutory right to request a PPD evaluation under NRS 616C.100 never
arose and Dr. Lovaas's PPD evaluation was not warranted.               See NRS
616C.100(1) ("If an injured employee disagrees with the percentage of
disability determined by a physician. . . , the injured employee may obtain
a second determination of the percentage of disability.") (Emphasis added.)



                                        2
Accordingly, the appeals officer did not abuse his discretion by upholding
MGM's denial of Ramos's request for a PPD evaluation.
            Therefore, we ORDER the judgment of the district court
AFFIRMED.




                                                                 J.
                                  Hardesty



                                  Parraguirre



                                  Cherry



cc: Hon. Jerry A. Wiese, District Judge
     Persi J. Mishel, Settlement Judge
     Greenman Goldberg Raby & Martinez
     Lewis Brisbois Bisgaard & Smith, LLP/Las Vegas
     Eighth District Court Clerk




                                    3